In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 16‐2034 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

AVALON BETTS‐GASTON, 
                                                  Defendant‐Appellant. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
             No. 11 CR 502‐1 — Charles R. Norgle, Judge. 
                       ____________________ 

       ARGUED FEBRUARY 15, 2017 — DECIDED JUNE 20, 2017 
                   ____________________ 

   Before  BAUER,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
   HAMILTON, Circuit Judge. Defendant Avalon Betts‐Gaston 
was convicted at trial on two counts of wire fraud. In this ap‐
peal, she raises numerous challenges to both her convictions 
and sentence. We affirm the convictions and sentence. 
    
    
2                                                          No. 16‐2034 

I. Factual and Procedural Background 
    Betts‐Gaston challenges the sufficiency of the evidence, so 
we recount the facts in the light most favorable to the govern‐
ment. United States v. Morris, 576 F.3d 661, 666 (7th Cir. 2009), 
citing  United  States  v.  Richardson,  208  F.3d  626,  631  (7th  Cir. 
2000).  
     Avalon  Betts‐Gaston  and  co‐defendant  Dimona  Ross  to‐
gether formed a company that operated a scheme to defraud 
homeowners  and  mortgage  lenders.  Betts‐Gaston  and  Ross 
found homeowners facing foreclosure and convinced them to 
participate in what the defendants said was a program to help 
them  keep  their  homes.  Betts‐Gaston  had  the  homeowners 
sign documents that deeded their homes to a trust the defend‐
ants controlled. Ross then arranged for straw buyers to obtain 
mortgages to buy the homes. Working with Betts‐Gaston, she 
filled out loan applications that inflated the buyers’ incomes 
and misrepresented the purpose of the purchases. Once a sale 
was completed, the buyer deeded the property back to the de‐
fendants’ trust. When the dust on these transactions settled, 
the defendants had both the mortgage proceeds and title to 
the  properties.  The  homeowners  initially  still  lived  in  the 
homes but no longer had title to them or equity in them. At 
least two homeowners were eventually evicted. 
    At  trial  the  government  offered  evidence  of  three  such 
transactions, which we refer to according to the streets where 
the  homes  were  located:  the  Ravengate  property,  the  Trum‐
bull  property, and  the Howard property. Ross’s mother was 
the  straw  buyer  for  the  Ravengate  and  Howard  properties; 
Betts‐Gaston’s father played that role for the Trumbull prop‐
erty.  
No. 16‐2034                                                           3

   Betts‐Gaston  and  Ross  were  indicted  for  this  scheme  in 
2011. Count I described the scheme, identified the Trumbull 
and Howard transactions as part of the scheme, and charged 
both  defendants  with  wire  fraud  in  connection  with  wiring 
the  mortgage  funds  for  the  Trumbull  transaction.  Count  II 
charged  the  defendants  with  wire  fraud  in  connection  with 
wiring mortgage funds for the Howard property.  
    Ross pled guilty and agreed to cooperate with the govern‐
ment. Betts‐Gaston proceeded to a jury trial at which the gov‐
ernment presented evidence of the Howard, Ravengate, and 
Trumbull transactions. She was convicted on both counts. A 
fourth transaction, called the Hermosa transaction, was intro‐
duced at sentencing.  Betts‐Gaston was ultimately sentenced 
to a fifty‐seven month term in prison. 
II. Challenges to the Convictions 
    Betts‐Gaston challenges her convictions on five grounds: 
(A) the government concealed the terms of its plea agreement 
with her co‐defendant, in violation of its Brady obligations; (B) 
the  district  court’s  limited  questioning  of  prospective  jurors 
violated her right to an impartial jury; (C) evidence on the ma‐
teriality  of  her  misrepresentations  was  excluded,  impairing 
her right to present a defense; (D) insufficient evidence sup‐
ported her conviction on Count II; and (E) the district judge 
was hostile to her in front of the jury, impairing her right to a 
fair trial.  
   A. Compliance with Brady 
   Brady v. Maryland, 373 U.S. 83 (1963), “requires the govern‐
ment  to  disclose  evidence  materially  favorable  to  the  ac‐
cused,” including “evidence that tends to impeach a govern‐
ment  witness.”  United  States  v.  Salem,  578  F.3d  682,  685  (7th 
4                                                         No. 16‐2034 

Cir. 2009) (citations omitted). Such impeachment evidence of‐
ten includes plea agreements between cooperating witnesses 
and the government. Giglio v. United States, 405 U.S. 150, 155 
(1972) (“[E]vidence of any understanding or agreement as to 
a future prosecution would be relevant to [a witness’s] credi‐
bility … .”).  
   In this case, the government had a written plea agreement 
with Dimona Ross, who testified against Betts‐Gaston. It gave 
that  agreement  to  defense  counsel,  and  Ross  testified  to  its 
terms at trial. The plea agreement indicated that, pursuant to 
18 U.S.C. § 3561, Ross could not be sentenced to a term of pro‐
bation.  It  also  left  Ross  free  to  argue  for  any  sentence.  At 
Ross’s  sentencing  hearing,  held  ten  months  after  Betts‐Gas‐
ton’s trial, her counsel asked for a sentence of probation. At 
that  time,  Ross  had  been  on  pretrial  release  for  about  five 
years, had been compliant with conditions, was caring for her 
elderly  parents  and  her  daughter,  and  was  about  to  take  a 
good job out of the state. In the court’s view, Ross was “well 
on the path to rehabilitation.” The court sentenced her to two 
years of probation.  
    Betts‐Gaston  believes  the  government  agreed  to  secretly 
change the probation‐eligibility term of the plea agreement, 
violating Brady. No evidence supports this theory. Moreover, 
the government’s claim about Ross’s probation eligibility did 
not describe a term of their agreement that could be modified. 
It was simply a description of the relevant law, complete with 
citation. The government might have misunderstood or mis‐
stated the law, but could not have suppressed it, as required 
for a Brady violation. Cf. United States v. Shields, 789 F.3d 733, 
747  (7th  Cir.  2015)  (no  Brady  violation  in  failing  to  disclose 
No. 16‐2034                                                                      5

publicly  available  information).  There  was  no  Brady  error 
here.1  
     B. Voir Dire 
     Trial  judges  have  “substantial  discretion  regarding  the 
manner in which” they conduct voir dire, the questioning of 
prospective jurors. United States v. Harris, 542 F.2d 1283, 1295 
(7th Cir. 1976). This appellate court does not interfere “unless 
there has been a clear abuse of that discretion,” but defend‐
ants  “must  be  permitted  sufficient  inquiry  into  the  back‐
ground and attitudes of prospective jurors to enable them to 
exercise  intelligently  their  peremptory  challenges.”  Id.  Voir 
dire  must  be  conducted  to  provide  “a  reasonable  assurance 
that prejudice would be discovered if present.” United States 
v.  Dellinger,  472  F.2d  340,  367  (7th  Cir.  1972).  That  standard 
will often require “go[ing] beyond asking the venirepersons 
only  a  few  …  ‘stock  questions.’”  Art  Press,  Ltd.  v.  Western 
Printing Machinery Co., 791 F.2d 616, 619 (7th Cir. 1986), quot‐
ing Fietzer v. Ford Motor Co., 622 F.2d 281, 285 (7th Cir. 1980).  
    The district judge questioned the prospective jurors after 
soliciting  proposed  questions  from  both  parties.  The  court 

                                                 
1 It is not clear to us that the plea agreement was in error. The agreement 

cited 18 U.S.C. § 3561, which explains that a defendant “may be sentenced 
to a term of probation” except under certain circumstances, including that 
the offense is a class A or B felony. § 3561(a)(1). Class B felonies are those 
punishable  by  a  maximum  prison  term  of  at  least  twenty‐five  years.  18 
U.S.C. § 3559(a)(2). Ross pled guilty to one count of wire fraud affecting a 
financial  institution,  a  violation  of  18  U.S.C.  § 1343  punishable  by  “not 
more than 30 years” in prison, and a Class B felony. See United States v. 
DeRosier, 501 F.3d 888, 899 n.21 (8th Cir. 2007). We are therefore not sure 
how Ross came to be sentenced to a term of probation, but that question 
is not before us.  
6                                                          No. 16‐2034 

briefly  explained  the  nature  of  the  case  and  the  burden  of 
proof, then questioned the jurors individually. The questions 
generally explored the jurors’ backgrounds: their jobs, fami‐
lies, hobbies, and experience with the legal system. The court 
also asked whether the jurors had experience with property 
ownership or as crime victims, whether they knew anyone in 
the federal government, and generally whether they could be 
fair to the parties.  
    Betts‐Gaston contends that the inquiries were insufficient 
for two reasons. First, she says the court should have asked all 
potential jurors about the burden of proof and presumption 
of innocence. While that may usually be the better course, we 
have held that district judges are not required to ask potential 
jurors  about  the  burden  of  proof  and  presumption  of  inno‐
cence. See United States v. Sababu, 891 F.2d 1308, 1324 (7th Cir. 
1989) (holding that “the district court’s refusal to question po‐
tential jurors during voir dire on the issues of burden of proof 
and the presumption of innocence” did not “deprive[ defend‐
ants] of a fair trial”).  
    Second, Betts‐Gaston argues the trial judge “permitted no 
inquiry designed to elicit … attitudes toward the general na‐
ture or particular facts of the case.” Art Press, 791 F.2d at 619; 
see also United States v. Hastings, 739 F.2d 1269, 1273 (7th Cir. 
1984)  (“This  court  will  not  find  that  a  trial  court  abused  its 
discretion  in  conducting  voir  dire  where  there  is  ‘sufficient 
questioning  to  produce,  in  light  of  the  factual  situation  in‐
volved  in  the  particular  trial,  some  basis  for  a  reasonably 
knowledgeable exercise of the right of challenge.’”), quoting 
United States v. Martin, 507 F.2d 428, 432 (7th Cir. 1974). That 
criticism  overstates  the  situation.  The  district  court  asked 
No. 16‐2034                                                           7

about jurors’ experiences as crime victims and property own‐
ers  and  their  attitudes  toward  federal  government  employ‐
ees—all questions that  bore  on Betts‐Gaston’s  specific  situa‐
tion.  
    Betts‐Gaston asked the court to cover two topics it did not 
ask about: jurors’ experience with “‘Foreclosure Rescue’ busi‐
nesses” and their attitudes toward lawyers. There is “no gen‐
erally  accepted  formula  for  determining  the  appropriate 
breadth and depth of the voir dire, except that the court’s dis‐
cretion  is  ‘subject  to  the  essential  demands  of  fairness.’” 
Dellinger, 472 F.2d at 367, quoting Aldridge v. United States, 283 
U.S. 308, 310 (1931). Refusal to ask questions may be an error 
if they concern “matters where the likelihood of prejudice is 
so great that not to inquire would risk failure in assembling 
an impartial jury.” Dellinger, 472 F.2d at 368 (reversing convic‐
tions of Chicago Seven where district court refused to ques‐
tion about attitudes toward Vietnam War and anti‐war protest 
movement,  toward  “the  so‐called  youth  culture—hippies, 
yippies, and freaks,” and toward law enforcement); see also 
United  States  v.  Robinson,  475  F.2d  376,  381  (D.C.  Cir.  1973) 
(“[T]here  is  …  need  for  a  searching  voir  dire  examination[] 
[on] matters concerning which either the local community or 
the population at large is commonly known to harbor strong 
feelings that … significantly skew deliberations.”).  
    In  addition  to  the  examples  from  Dellinger,  we  have  ap‐
plied  that  rule  to,  for  example:  attitudes  toward  media  and 
advocacy groups “employing the anticipated chief witnesses, 
where the testimony stemmed from work done … on behalf 
of those organizations,” United States v. Lewin, 467 F.2d 1132, 
1138 (7th Cir. 1972), and racial prejudice in the trial of a black 
defendant, United States v. Robinson, 466 F.2d 780, 782 (7th Cir. 
8                                                       No. 16‐2034 

1972). Lawyers and foreclosure rescue do not incite compara‐
ble passions. We think the district court “could safely assume, 
without inquiry, that the veniremen had no serious prejudice 
on  this  subject,  or  could  recognize  such  prejudices  and  lay 
them aside.” Dellinger, 472 F.2d at 368. The district court did 
not abuse its discretion in conducting voir dire. 
     C. Evidence of Materiality 
    To  show  a  violation  of  the  wire  fraud  statute,  18  U.S.C. 
§ 1343,  the  government  had  to  prove  that  Betts‐Gaston’s 
scheme  to  defraud  employed  material  falsehoods  or  omis‐
sions. Neder v. United States, 527 U.S. 1, 25 (1999); United States 
v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016). A falsehood is ma‐
terial if it has a natural tendency to influence, or is capable of 
influencing,  the  decision  of  the  person(s)  to  whom  it  is  ad‐
dressed. United States v. Gee, 226 F.3d 885, 891 (7th Cir. 2000), 
quoting Neder, 527 U.S. at 16. Betts‐Gaston contested that ele‐
ment at trial, arguing that the mortgage applications were not 
materially false because the lenders did not care about the in‐
formation the applications requested, such as the borrower’s 
income.  
     Betts‐Gaston  sought  to  offer  additional  evidence  on  that 
point, which the district court excluded: an expert who would 
testify that the lenders’ business model depended on generat‐
ing large volumes of mortgage loans without regard for the 
borrower’s  ability  to  pay.  On  the  government’s  motion,  the 
district court barred the expert’s proposed testimony as irrel‐
evant and confusing to the jury. Defense counsel also sought 
to  cross‐examine  several  government  witnesses  on  whether 
the  lenders  cared  about  or  tried  to  verify  loan  application 
claims. The district court sustained government objections to 
such questions.  
No. 16‐2034                                                            9

    Betts‐Gaston argues that those rulings were errors because 
the  expert’s  testimony  and  the  cross‐examination  questions 
were relevant to the materiality of the loan applications’ false 
statements. We disagree. Betts‐Gaston wanted to convince the 
jury that the lenders involved here routinely behaved unrea‐
sonably—that, as a matter of policy, they ignored information 
that a reasonable lender would consider, like the borrower’s 
income. See United States v. Spirk, 503 F.3d 619, 621–22 (7th Cir. 
2007)  (describing,  as  an  example  of  a  materially  false  state‐
ment,  obtaining  a  loan  by  exaggerating  one’s  income).  But 
whether  a  statement  is  material  depends  on  its  effect  on  “a 
reasonable person”—or, in this case, a reasonable lender. Id. 
at 621; Neder, 527 U.S. at 22 n.5 (“The Restatement instructs 
that a matter is material if … a reasonable man would attach 
importance  to  it[]  …  in  determining  his  choice  …  .”),  citing 
Restatement  (Second)  of  Torts  § 538  (Am.  Law  Inst.  1977); 
United States v. Lindsey, 850 F.3d 1009, 1015 (9th Cir. 2017) (“A 
false  statement  is  material  if  it  objectively  had  a  tendency  to 
influence, or was capable of influencing, a lender to approve 
a loan.”). Whether a particular lender or group of lenders was 
in fact reasonable is irrelevant to that question. See id. (affirm‐
ing exclusion of “evidence that [lenders] were willing to ap‐
prove the loans regardless of the information included in the 
application forms”); cf. United States v. Reynolds, 189 F.3d 521, 
525 (7th Cir. 1999) (evidence that bank would have approved 
defendant’s loan regardless of judgments against him went to 
reliance, not materiality). We find no error. 
    D. Sufficiency of Evidence on Count II 
   Betts‐Gaston moved after trial for a judgment of acquittal 
pursuant  to  Federal  Rule  of  Criminal  Procedure  29.  She  ar‐
gued among other points that the evidence was insufficient to 
10                                                       No. 16‐2034 

show that she made materially false statements to either lend‐
ers or homeowners. The district court denied the motion. We 
review that denial de novo, and consider whether, taking the 
evidence in the light most favorable to the government, a ra‐
tional jury could have found Betts‐Gaston guilty. United States 
v. Warren, 593 F.3d 540, 546 (7th Cir. 2010).  
    Betts‐Gaston  has  narrowed  her  argument  on  appeal,  fo‐
cusing on only Count II, which charged her with wire fraud 
in connection with the Howard property. Unlike the Raven‐
gate and Trumbull homeowners, the Howard property owner 
did not testify at trial. He had died in 2006. Betts‐Gaston ar‐
gues  that  as  a  result  there  is  insufficient  evidence  that  she 
made false statements to him or to the relevant lender.  
    Her argument assumes that the jury must have considered 
each iteration of her scheme to defraud in isolation from the 
others. Not so. The jury might reasonably have credited evi‐
dence  that  the  Howard  property  transaction  resembled  the 
Ravengate and Trumbull transactions. The same people, per‐
forming the same roles in connection with the same company 
during  the  same  time  period,  found  another  homeowner 
struggling with his mortgage. They arranged the same trans‐
action—a sale to a straw buyer (the same straw buyer as in the 
Ravengate  transaction).  The  jury  could  reasonably  have  in‐
ferred  from  that  evidence  that  Betts‐Gaston  procured  that 
homeowner’s cooperation by the same method testified to in 
the Ravengate and Trumbull transactions: false statements. 
   Betts‐Gaston’s  own  testimony  also  indicated  that  she 
made false statements to the Howard homeowner. In her tell‐
ing, the homeowners her company served were not being de‐
prived of all rights to their homes: they would become bene‐
No. 16‐2034                                                      11

ficiaries of the trust that held the property. But she also testi‐
fied that the Howard property was never put into the trust. 
She testified both that she told the homeowners that the sale 
proceeds would be put into escrow to pay the new mortgage, 
and  that  her  company  had  never  created  escrow  accounts. 
The  jury  could  reasonably  infer  from  those  inconsistencies 
that Betts‐Gaston lied to the Howard homeowner. 
    There  was  also  evidence  that  Betts‐Gaston  lied  to  the 
Howard  homeowner’s  sister,  after  her  brother’s  death.  The 
sister testified at trial. She explained that after her brother’s 
death, she found documents indicating he had sold his home, 
and  she  called  Betts‐Gaston  to  ask  about  the  sale  proceeds. 
Betts‐Gaston told her that the proceeds were in an escrow ac‐
count,  yet  no  escrow  account ever existed. Betts‐Gaston  ini‐
tially told her that the program’s fee was $30,000, then that it 
was $41,000. Betts‐Gaston also asked for an affidavit indicat‐
ing that the homeowner’s sister and mother were his heirs and 
that they wanted to receive the funds from the sale. The sister 
sent her those documents but never received the funds. The 
jury  could  reasonably  infer  from  these  inconsistencies  that 
Betts‐Gaston’s control over the proceeds was obtained fraud‐
ulently.  
   E. District Judge’s Impartiality 
     Betts‐Gaston asserts that the district judge displayed hos‐
tility  and  contempt  toward  defense  counsel  throughout  the 
trial, prejudicing the jury. Our review of the record convinces 
us that, while many of defense counsel’s complaints are mi‐
nor,  there  was  a  real  and  serious  breakdown  in  the  profes‐
sional relationship between counsel and court. There were a 
few  lapses  where  the  court  did  not  always  meet  the  high 
12                                                    No. 16‐2034 

standard of professionalism judges do and should set for our‐
selves, but we view those lapses as few and minor. Defense 
counsel’s outbursts, by contrast, were frequent and serious. 
    We do not reward defendants “for success in baiting the 
judge,” and we “allow reasonable latitude for normal human 
sensitivity” in responding to such provocation. Dellinger, 472 
F.2d at 386; United States v. Beaty, 722 F.2d 1090, 1094 (3d Cir. 
1983) (“We … reject any suggestion that defense counsel may 
inject reversible error into a trial by baiting the trial judge.”); 
United States v. Weiss, 491 F.2d 460, 468 (2d Cir. 1974) (“Judges, 
while expected to possess more than the average amount of 
self‐restraint, are still only human.”). As the Supreme Court 
has explained, bias or partiality is not shown by “expressions 
of  impatience,  dissatisfaction,  annoyance,  and  even  anger, 
that  are  within  the  bounds  of  what  imperfect  men  and 
women, even after having been confirmed as federal judges, 
sometimes display.” Liteky v. United States, 510 U.S. 540, 555–
56 (1994), quoted in United States v. Robbins, 197 F.3d 829, 848 
(7th Cir. 1999) (finding that visible expression of impatience 
by author of this opinion did not deny defendants a fair trial). 
With those principles in mind, we find that the district judge’s 
conduct did not deny defendant a fair trial.  
    Defense  counsel’s  minor  complaints  include  that  the 
judge: occasionally left the bench rather than immediately ad‐
dressing her arguments; had her read a rule during argument 
on a motion; forbade her paralegal to sit at the counsel table; 
instructed her to display documents for the jury; told her to 
obey prior rulings without explaining the rulings; expressed 
frustration with how long the case had been pending; denied 
requests for sidebars; told counsel not to thank him after his 
No. 16‐2034                                                        13

rulings; questioned some witnesses himself; admitted docu‐
ments before checking to see if counsel had objections; ended 
defense counsel’s re‐cross of one witness early; instructed the 
jury  to  disregard  some  of  defense  counsel’s  questions;  pro‐
posed an additional jury instruction; did not let defense coun‐
sel  show  documents  to  government  witnesses;  and  had  the 
defendant read a document during her testimony.  
    Some of this conduct reflects preferences common among 
trial judges, such as the reluctance to use sidebar conferences, 
the requests to show the jury documents, and the dislike of 
long‐pending  cases  and  of  being  thanked  for  rulings.  Some 
was an appropriate exercise of the judge’s power as “the gov‐
ernor of the trial.” Quercia v. United States, 289 U.S. 466, 469 
(1933).  For  example,  defense  counsel  cites  two  instances  in 
which the court sua sponte instructed the jury to disregard her 
question. On the first occasion, the question called for specu‐
lation.  On  the  second,  the  court  found  that  counsel’s  re‐
phrased  question  did  not  avoid  a  just‐sustained  objection. 
Neither  instruction  was  inappropriate.  Nor  was  the  court’s 
decision  to  end  defense  counsel’s  re‐cross‐examination  of  a 
witness since she was covering at length ground she had al‐
ready  covered  during  cross‐examination.  Compare  Trial  Tr. 
561 and 569 with 575–76. 
    Betts‐Gaston also complains that the court’s questions, es‐
pecially of the defendant, “highlight[ed] facts … to show” her 
guilt. We do not see, and the defense does not explain, how 
the  district  court’s  questions  were  incriminating.  The  judge 
clarified,  for  example,  the  size  of  Betts‐Gaston’s  law  office, 
who was present during one conversation, and which mort‐
gage Betts‐Gaston was testifying about.  
14                                                        No. 16‐2034 

    We do not necessarily agree with all of the district court’s 
decisions,  some  of  which  are  puzzling.  Barring  a  paralegal 
from  counsel  table  created  unnecessary  inconvenience.  By 
contrast, government case agents are routinely allowed to sit 
at counsel table to assist prosecutors. The court also did not 
find time, even at a lunch break or after the jury had been dis‐
missed for the day, to explain its rulings and to permit counsel 
to make a record regarding them. The court also spoke as if 
documents  not  in  evidence  cannot  be  shown  to  witnesses, 
which  is  not  correct.  Impeachment,  refreshing  recollection, 
and  authentication  often  require  showing  witnesses  docu‐
ments not in evidence. The reasons for these choices are not 
evident to us from the record, but these incidents could not 
have “giv[en] the jury an impression that the court believes 
the defendant is guilty.” United States v. Fry, 304 F.2d 296, 298 
(7th Cir. 1962).  
    These incidents also did not justify defense counsel’s inap‐
propriate outbursts. She got off on the wrong foot even before 
voir dire began, telling the judge his questions as she argued 
a  motion  were  “exceptionally  rude”  and  “interrupting.” 
(Questions from a judge who has prepared by reading briefs 
should not be surprising. They provide a means to focus ar‐
gument  on  the  matters  the  judge  deems  most  pertinent.) 
Counsel’s arguments quickly became sarcastic to the point of 
hyperbole.  She  characterized  the  ruling  on  materiality  evi‐
dence as “I can’t utter the words ‘subprime mortgage,’” add‐
ing “I don’t believe you understand or know what the Court’s 
order is. This Court is simply trying to obfuscate and make it 
very difficult for me to do my job.” On another occasion—this 
time  in  front  of  the  jury—she  said  of  a  sustained  objection, 
“[i]s  this  an  opportunity  for  [the  witness]  to  continue  to  lie 
from the witness stand?” She accused the judge, in front of the 
No. 16‐2034                                                          15

jury, of “advocating for the government now,” “doing recross 
for the government,” “violating my client’s Sixth Amendment 
rights,” “abdicating your job as a judge” because he did not 
“like  the  testimony  coming  into  the  record,”  and  “at‐
tempt[ing] to influence the jury during these proceedings in 
an inappropriate manner.” She asked if “the Court would like 
to take off its robe and come down here and do the govern‐
ment’s job for it.” In her closing argument, she said that “there 
are members around here that don’t want you to be held to” 
the standard of proof beyond a reasonable doubt while ges‐
turing,  in  the  court’s  words,  “to  all  involved  in  this  trial.” 
These inappropriate comments were well outside the bounds 
of professional conduct and zealous advocacy.  
   In the face of these provocations, which could easily have 
been deemed contemptuous, the judge did not show infinite 
patience.  Several  times,  he  extended  conflicts  with  counsel 
when, at least from the cool remove of an appellate court, it 
seems it might have been better to let the issue drop until the 
jury left. Once he made a facial expression, reacting to the de‐
fendant’s testimony. These responses fall well within the “rea‐
sonable latitude for normal human sensitivity” permitted “in 
judging whether responses to provocation … are excessive.” 
Dellinger, 472 F.2d at 386; see also Liteky, 510 U.S. at 555–56; 
Robbins, 197 F.3d at 848.  
    The judge’s responses differ in both kind and degree from 
judicial conduct that we have found required a new trial. In 
those unusual cases where we have found that a judge’s con‐
duct  “destroy[ed]  the  required  atmosphere  of  impartiality,” 
the inappropriate behavior was both pervasive and directed 
toward the defendant. Fry, 304 F.2d at 298. In Fry, for example, 
the court asked 1,210 questions during a seven‐day trial, some 
16                                                      No. 16‐2034 

of  which  “tended  to  ridicule  the  defendant  and  his  wit‐
nesses.” Id. In the Chicago Seven case, the court made at least 
150 comments in front of the jury “implying … that defense 
counsel was inept, bumptious, or untrustworthy, or that his 
case lacked merit,” and “denigrating” the defense’s theories. 
Dellinger, 472 F.2d at 387–88 & n.83; see also Beaty, 722 F.2d at 
1095  (defendant  deprived  of  fair  trial  by  court’s  prolonged 
cross‐examinations of three of four defense witnesses); United 
States v. Edwardo‐Franco, 885 F.2d 1002, 1005–06 (2d Cir. 1989) 
(court’s disparaging comments about Colombians at sentenc‐
ing  required  re‐sentencing  of  Colombian  defendants);  cf. 
United  States  v.  Edmond,  52  F.3d  1080,  1102  (D.C.  Cir.  1995) 
(even  if  court’s  few  “perhaps  gratuitous”  comments  were 
prejudicial, their impact was minimal in a lengthy trial). 
    The court’s comments in this case were few and (with the 
exception of the facial expression, which the jury was imme‐
diately instructed to ignore) not directed against the defend‐
ant. The jury may have inferred (correctly) that the court be‐
lieved  defense  counsel  was  behaving  inappropriately.  She 
was. The jury had no reason to infer “that the court believe[d] 
the defendant guilty.” Fry, 304 F.2d at 298.  
    In some cases we have granted new trials even when there 
was only one instance of judicial misbehavior, and even when 
the misbehavior was not directed at the defendant. In Walberg 
v. Israel, 766 F.2d 1071, 1074 (7th Cir. 1985), for example, the 
judge’s misconduct deprived the defendant of counsel’s assis‐
tance, even though  he  “did not  misbehave during the trial” 
and  directed  his  animus  against  the  defendant’s  lawyer.  In 
United States v. Spears, 558 F.2d 1296, 1298 (7th Cir. 1977), one 
outburst  directed  against  defense  counsel  “so  discredited 
No. 16‐2034                                                            17

[counsel]  in  the  eyes  of  the  jury  that  he  could  not  have  re‐
mained an effective spokesman for his client.” But those cases 
involved  prejudice  not  present  here.  In  Walberg,  the  judge 
threatened  not  to  approve  court‐appointed  counsel’s  fees 
(and, implicitly, not to appoint him again) if he defended his 
client zealously, thereby creating a conflict of interest. 766 F.2d 
at  1074.  In  Spears,  the  court  all  but  said  the  jury  should  not 
trust defense counsel. 558 F.2d at 1298. Nothing comparable 
happened during Betts‐Gaston’s trial. This was a fair trial. See 
Edwardo‐Franco, 885 F.2d at 1006 (“A party does not demon‐
strate judicial bias simply by showing that a majority of the 
trial judge’s rulings were against him and that there were oc‐
casional flare‐ups between his attorney and the court.”). We 
thus  find  no  reversible  errors  affecting  defendant’s  convic‐
tions. 
III. Sentencing Challenges 
    Betts‐Gaston challenges her sentence on three grounds, ar‐
guing that: (A) the district judge should have granted her mo‐
tion to disqualify him before sentencing; (B) the loss amount 
used in determining the sentencing guideline range was cal‐
culated incorrectly; and (C) no evidence supported enhance‐
ment of her sentence for obstruction of justice.  
    A.  Motion to Disqualify 
   The  day  before  Betts‐Gaston’s  sentencing  hearing  was 
scheduled,  her  counsel  filed  a  motion  to  disqualify  the  trial 
judge. The judge denied the motion, and Betts‐Gaston argues 
that this was error. 
   Betts‐Gaston relies on two statutes: 28 U.S.C. § 144, which 
requires that a new judge be assigned if a party “files a timely 
18                                                          No. 16‐2034 

and sufficient affidavit that the [original] judge … has a per‐
sonal bias or prejudice” against her, and 28 U.S.C. § 455(a) & 
(b)(1), which requires that judges disqualify themselves when 
their  “impartiality  might  reasonably  be  questioned”  and 
when  they  have  “a  personal  bias  or  prejudice  concerning  a 
party.” 
    We reject the § 455 argument. The question under § 455 is 
whether a reasonable person, knowing all the circumstances, 
“would  harbor  doubts  about  the  judge’s  impartiality.”  Chi‐
timacha  Tribe  of  Louisiana  v.  Harry  L.  Laws  Co.,  Inc.,  690  F.2d 
1157, 1165 (5th Cir. 1982). For the reasons explained in the pre‐
vious section, the judge’s behavior when taken in context re‐
flected understandable frustration, not “undeserved” or “ex‐
cessive” prejudice. Liteky, 510 U.S. at 550. 
      We also reject the § 144 argument. The statute provides: 
             Whenever a party to any proceeding in a dis‐
         trict  judge  makes  and  files  a  timely  and  suffi‐
         cient  affidavit  that  the  judge  before  whom  the 
         matter is pending has a personal bias or preju‐
         dice  either  against  him  or  in  favor  of  any  ad‐
         verse party, such judge shall proceed no further 
         therein, but another judge shall be assigned to 
         hear such proceeding. 
             The affidavit shall state the facts and the rea‐
         sons for the belief that bias or prejudice exists, 
         and shall be filed not less than ten days before 
         the beginning of the term at which the proceed‐
         ing is to be heard, or good cause shall be shown 
         for  failure  to  file  it  within  such  time.  A  party 
         may file only one such affidavit in any case. It 
No. 16‐2034                                                            19

        shall be accompanied by a certificate of counsel 
        of record stating that it is made in good faith. 
28 U.S.C. § 144. 
    Under  §  144,  recusal  is  mandatory  if  the  moving  papers 
are sufficient. E.g., United States v. Sykes, 7 F.3d 1331, 1339 (7th 
Cir. 1993); United States v. Barnes, 909 F.2d 1059, 1071–72 (7th 
Cir. 1990). That makes the statute a powerful tool that could 
easily  be  abused,  so  its  requirements  are  enforced  strictly. 
Hoffman  v.  Caterpillar,  Inc.,  368  F.3d  709,  718  (7th  Cir.  2004); 
Sykes, 7 F.3d at 1339; Barnes, 909 F.2d at 1072. 
    The district court  denied recusal under §  144 for several 
reasons. First, there was no affidavit from Betts‐Gaston her‐
self, the “party” who must file an affidavit under the statute. 
That reason for denial was correct. We and other circuits have 
held that an affidavit from an attorney alleging bias is not suf‐
ficient. U.S. ex rel. Wilson v. Coughlin, 472 F.2d 100, 104 (7th Cir. 
1973) (Stevens, J.); see also Roberts v. Bailar, 625 F.2d 125, 128 
(6th Cir. 1980); Giebe v. Pence, 431 F.2d 942 (9th Cir. 1970). 
    Second,  the  statute  requires  a  certificate  from  counsel  of 
record that the affidavit is filed in good faith. There is no such 
certificate here. Counsel filed her own affidavit, which is not 
sufficient, and obviously could not certify that a non‐existent 
affidavit from her client was filed in good faith. See Mitchell v. 
United States, 126 F.2d 550, 552 (10th Cir. 1942) (requirement 
for  certificate  by  counsel  is  essential  safeguard  to  prevent 
abuse of § 144); Robinson v. Gregory, 929 F. Supp. 334, 337–38 
(S.D. Ind. 1996) (pro se party could not obtain recusal under 
§ 144 because he could not comply with strict requirement for 
certificate of good faith by counsel); cf. United States v. Boyd, 
208 F.3d 638, 645 (7th Cir. 2000) (suggesting that where pro se 
20                                                      No. 16‐2034 

criminal defendant sought recusal under § 144, district court 
should have appointed lawyer for limited purpose of decid‐
ing whether to file certificate), vacated on other grounds, 531 
U.S. 1135 (2001). 
    Third,  the  judge  found  that  the  motion  was  not  timely, 
coming on the eve of sentencing. An affidavit is timely if it is 
filed promptly after the movant learns of the basis for disqual‐
ification. Sykes, 7 F.3d at 1339, quoting Barnes, 909 F.2d at 1071. 
The  two  affidavits  defense  counsel  filed  address  events  at 
trial, four months before the filing. Those allegations were not 
timely. 
    Defense counsel realized this and explained in her affida‐
vit  that  she  first  concluded  the  judge’s  bias  was  personal 
(though toward her, when bias toward her client is the issue 
under § 144, Gilbert v. City of Little Rock, 722 F.2d 1390, 1398 
(8th Cir. 1983)) when she read his order on her motion for a 
new  trial,  issued  just  eleven  days  before  she  moved  for 
recusal. The portions of the order she discusses are strongly 
worded: they call her arguments frivolous, obfuscating, and 
“red herrings.” But it is appropriate for judges to have opin‐
ions, even strong opinions, about the merits of arguments pre‐
sented to them. That is their job. Such opinions do not show 
personal bias unless they “display clear inability to render fair 
judgment.” Liteky, 510 U.S. at 551. Since defense counsel does 
not allege facts adequate to show that the order displayed per‐
sonal bias, her tardiness is not excused by the theory that the 
post‐trial  order  alerted  her  to  a  personal  bias.  The  district 
judge did not err by finding that counsel failed to show good 
cause for the late filing of the § 144 motion or by relying on 
the other grounds to deny the motion. 
                                
No. 16‐2034                                                        21

   B.   Loss Amount Calculation 
    In  calculating  Betts‐Gaston’s  sentencing  guideline  range, 
the  district  court  found  that  the  actual  and  intended  losses 
from her fraud were greater than $550,000 and adjusted her 
offense  level  accordingly.  See  U.S.S.G. § 2B1.1(b)(1)(H).  The 
court arrived at that loss amount by adding up: (1) the home‐
owner equity extracted from each sale, and (2) the difference 
between the loans taken out  on  each home and that home’s 
value,  as  measured  either  by  a  later  sale  or  by  the  Cook 
County Assessor’s Office. The Ravengate, Trumbull, Howard, 
and Hermosa properties were all included in the calculation.  
    Betts‐Gaston  raises  three  objections  to  that  calculation: 
first  that  there  is  no  evidence  that  her  scheme  involved  the 
Hermosa property; second that her scheme did not cause any 
losses to the lenders; and finally that she provided legitimate 
services  to  the  homeowners,  the  value  of  which  should  be 
subtracted from the loss amount.  
       1. The Hermosa Property 
    The Hermosa property was not part of the trial but was an 
issue at sentencing. The presentence report included the Her‐
mosa transaction as relevant conduct. The government’s ver‐
sion of the offense explained the details, citing county records 
and  a  lawsuit  against  Betts‐Gaston  regarding  the  property. 
Betts‐Gaston argues that there was no evidence that the Her‐
mosa property was involved in the scheme.  
    Betts‐Gaston’s  argument  assumes  that  the  district  court 
could not rely on the presentence report as support for its con‐
clusions.  That  assumption  is  incorrect:  “district  courts  may 
rely on information contained in a PSR so long as it is well‐
22                                                         No. 16‐2034 

supported and appears reliable.” United States v. Moreno‐Pa‐
dilla, 602 F.3d 802, 808 (7th Cir. 2010) (citations omitted); see 
also  United  States  v.  Taylor,  72  F.3d  533,  543  (7th  Cir.  1995) 
(“Provided that the facts contained in a PSR ‘bear sufficient 
indicia  of  reliability  to  support  their  probable  accuracy,’  the 
district court may adopt them ‘as support for its findings and 
conclusions.’”),  quoting  United  States  v.  Salinas,  62  F.3d  855, 
859 (7th Cir. 1995).  
     “Generally, where a court relies on a PSR in sentencing, it 
is  the  defendant’s  task  to  show  the  trial  judge  that  the  facts 
contained in the PSR are inaccurate.” United States v. Mustread, 
42 F.3d 1097, 1101–02 (7th Cir. 1994). At least where there is an 
apparently reliable basis for information in a presentence re‐
port, “‘bare denial’” is not enough. The defendant must pro‐
duce  “some  evidence”  calling  the  presentence  report  into 
question, unless the report contains only a “‘naked or unsup‐
ported charge.’” Id. at 1102, quoting United States v. Isirov, 986 
F.2d 183, 186 n.1 (7th Cir. 1993). This portion of this presen‐
tence report was supported by public property and litigation 
records. Betts‐Gaston has not offered any evidence undermin‐
ing those claims. The district court did not err in adopting the 
findings in the presentence report on the Hermosa property.  
        2. Lenders’ Losses 
    Betts‐Gaston  next  claims  that  the  government  did  not 
show  that  the  lenders  who  provided  the  mortgage  loans  to 
her straw buyers suffered losses. Those lenders were, she con‐
tends, playing “hot potato” with those loans—reselling them 
as fast as possible for their full value. She says each lender in‐
volved here succeeded in reselling each fraudulently obtained 
loan and so never lost money.  
No. 16‐2034                                                            23

    The lenders’ conduct might have made them inappropri‐
ate recipients of restitution. See United States v. Litos, 847 F.3d 
906, 909 (7th Cir. 2017) (restitution not appropriately awarded 
to bank that facilitated defendants’ “massive fraud”). But it is 
not relevant to loss amount. For guideline purposes, the gov‐
ernment did not need to show just who suffered losses. The 
Sentencing Guidelines define “loss” as the greater of actual or 
intended loss. U.S.S.G. § 2B1.1 cmt. (3)(A). “Intended loss,” in 
turn,  means  “pecuniary  harm  that  the  defendant  purposely 
sought  to  inflict.” § 2B1.1 cmt. (3)(A)(ii). Our cases have ex‐
plained that intended loss is “the amount that the defendant 
placed  at  risk.”  United  States  v.  Lauer,  148  F.3d  766,  768  (7th 
Cir.  1998).  Betts‐Gaston’s  scheme  induced  lenders  to  make 
mortgage‐backed  loans  that  were  much  riskier  than  their 
lenders realized because the borrowers were not as creditwor‐
thy as reported. Whoever held those mortgages was exposed 
to that risk. 
    Nothing in the Guidelines text requires the government or 
the court to identify specifically who was at risk. Cf. § 2B1.1 
cmt.  (3)(C)(iv)  (explaining  that  losses  can  be  calculated  by 
multiplying average losses and the “approximate number of 
victims”). Nor does the relevant case law. In United States v. 
Engelmann, 720 F.3d 1005, 1014 (8th Cir. 2013), for example, the 
defendant pointed out that the mortgages he fraudulently ob‐
tained were securitized, making it “more difficult to allocate 
losses among individual banks or investors.” The court none‐
theless affirmed a loss calculation that reasonably estimated 
“total  loss.”  Id.  In  this  case,  the  district  court  adopted  a 
method that also reasonably estimated losses, and we affirm 
the resulting calculation. See United States v. Radziszewski, 474 
F.3d 480, 487 (7th Cir. 2007) (approving, in a mortgage fraud 
24                                                      No. 16‐2034 

case, an intended loss amount calculated by subtracting the 
property’s sale value from the loan amount). 
       3. Homeowner Losses and “Legitimate Services” 
    Betts‐Gaston’s  final  argument  on  loss  amount  is  that  the 
losses to the homeowners should have been calculated net of 
the amounts paid toward the properties’ new mortgages, and 
of the value the homeowners received from being allowed to 
stay  in  their  homes.  Those  were  legitimate  services,  she  ar‐
gues, and cannot be included in the loss amount. See United 
States v. Swanson, 483 F.3d 509, 513 (7th Cir. 2007).  
    Our  review  of  “legitimate  services”  case  law  in  this  and 
other circuits suggests that  the  dividing line between legiti‐
mate  and  illegitimate  services  has  not  been  clearly  defined. 
But a common thread in those cases is that services are legiti‐
mate when the victim agreed to pay for them. In Swanson, for 
example,  the  alleged  legitimate  services  were  payments  of 
closing costs for an acquisition the victim gave the defendant 
funds to make. Id. And in United States v. Camacho, 348 F.3d 
696, 699 (8th Cir. 2003), the legitimate services were computer 
consulting  work  the  victim  had  employed  the  defendant  to 
perform. Similarly, in United States v. Vivit, 214 F.3d 908, 915 
(7th Cir. 2000), the defendant billed for a fraudulently inflated 
quantity of medical services. The loss amount was calculated 
net of the medical services he in fact provided. By contrast, in 
United States v. Crosgrove, 637 F.3d 646, 665–66 (6th Cir. 2011), 
the  loss  caused  by  defendant’s  fraudulent  sale  of  insurance 
coverage  was  not  calculated  net  of  the  “newsletter,  gifts  for 
clients, and … referral service” he in fact provided. The vic‐
tims were sold insurance coverage and would not have paid 
anything “had they known the coverage was fraudulent.” Id. 
at 666.  
No. 16‐2034                                                        25

    Betts‐Gaston’s  scheme  did  not  function  by  exaggerating 
the value of the services provided to its victims or by charging 
them for more services than were provided. It functioned, like 
the Crosgrove scheme, by selling a service it did not in fact pro‐
vide. It was entirely fraudulent. Under those circumstances, 
the district court did not err in refusing to consider some por‐
tion of the defendant’s services “legitimate.”  
   C.  Obstruction of Justice 
    Finally, the district court adjusted Betts‐Gaston’s guideline 
offense level because it found that she obstructed justice by 
testifying falsely at trial. See U.S.S.G. § 3C1.1. Betts‐Gaston’s 
father  was  the  straw  buyer  for  the  Trumbull  property.  His 
mortgage  application  stated  falsely  that  he  was  buying  the 
property as a second home. Betts‐Gaston testified at trial that 
she did not know the application said that, and that when she 
found out at the transaction’s closing, she explained to her fa‐
ther that he would have to stay at the property occasionally. 
The district court found that testimony to be false. Betts‐Gas‐
ton argues that no evidence supports that finding. We review 
such factual findings for clear error, affirming unless we are 
left with a definite and firm conviction that a mistake has been 
committed. United States v. Davis, 442 F.3d 1003, 1008–09 (7th 
Cir. 2006), quoting United States v. Lanzotti, 205 F.3d 951, 956 
(7th Cir. 2000). 
    The  district  court’s  determination  was  not  mistaken  for 
two  reasons:  Betts‐Gaston’s  narrative  was  implausible  in  its 
own right, and Ross’s testimony contradicted her. To believe 
Betts‐Gaston’s version of the story, the court would have had 
to believe that, on learning for the first time that the applica‐
tion  erroneously  indicated  the  purchase  was  for  a  second 
home,  Betts‐Gaston  would  not  have  tried  to  fix  the  error.  It 
26                                                    No. 16‐2034 

would have had to accept that she thought it made sense to 
ask her father to move from the suburbs to Chicago’s south 
side  to  reside  occasionally  with  a  woman  he  did  not  know, 
presumably leaving his mother (who lived with him) alone. 
And  the  court  would  have  had  to  believe  that  her  father 
agreed to that after one conversation at the closing. The court 
did not clearly err in disbelieving that testimony.  
    Nor did the court err in crediting Ross’s testimony. She de‐
scribed  Betts‐Gaston  as  actively  involved  with  her  father’s 
loan application, acting as a go‐between to adjust his reported 
income and the purpose of the purchase until he qualified for 
the loan. In Ross’s account, Betts‐Gaston proposed reporting 
that the property would be her father’s primary residence, but 
Ross  refused  to  use  such  a  blatant  falsehood.  Betts‐Gaston 
then said to say it would be his secondary residence, and Ross 
agreed to that. That testimony supports the district court’s ap‐
plication of the obstruction of justice enhancement.  
      The judgment of the district court is AFFIRMED.